        Case 3:19-cv-05941-WHA Document 85 Filed 12/02/20 Page 1 of 2



 1   ANDREW J. DOYLE
     Attorney
 2   United States Department of Justice
     Environment & Natural Resources Division
 3   Tel: (202) 532-3156 (mobile) / Fax: (202) 514-8865
     andrew.doyle@usdoj.gov
 4
     Attorney for Defendants U.S. EPA and its
 5   Administrator

 6                               IN THE UNITED STATES DISTRICT COURT

 7                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

 8
     SAN FRANCISCO BAYKEEPER; SAVE     Case No: 3:19-cv-05941-WHA (lead case)
 9   THE BAY; COMMITTEE FOR GREEN
     FOOTHILLS; CITIZENS’ COMMITTEE    Consolidated with
10   TO COMPLETE THE REFUGE; and STATE
     OF CALIFORNIA, by and through     Case No: 3:19-cv-05943-WHA
11   XAVIER BECERRA, ATTORNEY GENERAL,
12                                           Plaintiffs,
                      v.                                   DEFENDANTS’ NOTICE OF APPEAL
13
     U.S. ENVIRONMENTAL PROTECTION
14   AGENCY AND ITS ADMINISTRATOR,
15                                         Defendants,
16   REDWOOD CITY PLANT SITE, LLC,
17                                         Intervenor-
                                           Defendants.
18

19          Notice is given that defendants, the United States Environmental Protection Agency and its

20    Administrator, appeal to the United States Court of Appeals for the Ninth Circuit from the

21    Judgment entered by this Court on October 5, 2020 (ECF No. 83); the Amended Order Re Cross-

22    Motions for Summary Judgment and Plaintiffs’ Motion to Supplement Administrative Record

23    entered by this Court on October 5, 2020 (ECF No. 84); the Order on Discovery Dispute entered

24    by this Court on March 16, 2020 (ECF No. 64); and all related Orders and Opinions entered by

25    this Court in the above-entitled action.
                                                     Respectfully submitted,
26    Dated: December 2, 2020
27                                                   /s Andrew J. Doyle
                                                     ANDREW J. DOYLE (FL Bar No.84948)
28                                                   United States Department of Justice


      EPA’s Notice of Appeal                                                            3:19-cv-05941
       Case 3:19-cv-05941-WHA Document 85 Filed 12/02/20 Page 2 of 2



 1                                     Environment and Natural Resources Division
                                       (202) 532-3156 (mobile)
 2                                     andrew.doyle@usdoj.gov
 3
                                       Attorney for defendants EPA and its Administrator
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     EPA’s Notice of Appeal                                                3:19-cv-05941
